Exhibit 10.50

 

Forbearance to Loan Agreement

 

THIS FORBEARANCE TO LOAN AGREEMENT (this “Agreement”) effective as of January
26, 2018 (the “Effective Date”), is made by and among TOWERSTREAM CORPORATION, a
Delaware corporation (“Parent”), TOWERSTREAM I, INC., a Delaware corporation,
HETNETS TOWER CORPORATION, a Delaware corporation (together with Parent and
Towerstream I, Inc., the “Borrowers” and each a “Borrower”), the LENDERS (as
defined below), and MELODY BUSINESS FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity,
“Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, Borrowers, the financial institutions from time to time party thereto
(the “Lenders”) and Administrative Agent are parties to that certain Loan
Agreement dated as of October 16, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, Borrowers have notified the Administrative Agent that upon payment of
obligations in the ordinary course, Parent, on a consolidated basis with its
subsidiaries, may no longer maintain at least $6,500,000 in deposit accounts or
securities accounts (as each such term is defined in the UCC) with respect to
which Administrative Agent has a perfected first priority security interest in,
and control over, unrestricted cash or Cash Equivalents, in such event and which
if not waived or cured, would cause an Event of Default under the Loan Agreement
pursuant to Section 6.16 thereof (the “Existing Event of Default”);

 

WHEREAS, Borrowers have requested that Administrative Agent and Lenders agree to
a conditional waiver and forbear from exercising any of their rights and
remedies with respect to the Event of Default as hereinafter provided in order
to afford Parent with sufficient time to explore strategic alternatives, and
Administrative Agent and the Lenders, subject to the terms and conditions
contained herein, have agreed to such conditional waiver and forbearance to be
effective as of the date hereof; and

 

WHEREAS, Borrower, Administrative Agent and the Lenders acknowledge that the
terms of this Agreement do not constitute a novation or extinguishment, of the
Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:

 

1.     Definitions. All capitalized terms defined in the Loan Agreement and not
otherwise defined in this Agreement shall have the same meanings as assigned to
them in the Loan Agreement when used in this Agreement, unless the context
hereof shall otherwise require or provide.

 

2.     Estoppel, Acknowledgement and Reaffirmation. Each Loan Party hereby
acknowledges and agrees that, as of January 26, 2018, (a) the aggregate
outstanding principal amount of the Loans was not less than $34,657,984.50,
which constitutes a valid and subsisting obligation of the Loan Parties to the
Lenders that is not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. The Loan Parties hereby: (w)
acknowledge the Specified Event of Default; (x) acknowledge their respective
obligations under the Loan Agreement and the Loan Documents to which they are
party; (y) reaffirm that each Lien created and granted in, or pursuant to, the
Loan Agreement and the other Loan Documents is valid and subsisting; and (z)
acknowledge that this Agreement shall in no manner impair or otherwise adversely
affect such Obligations or Liens.

 

 

 

--------------------------------------------------------------------------------

 

 

3.     Conditional Waiver and Forbearance. Unless the Forbearance Period is
sooner terminated as provided herein and subject to the conditions hereof and
upon satisfaction of the terms set forth in Section 7 hereof, Administrative
Agent and the Lenders hereby agree to waive compliance with Section 6.16 of the
Loan Agreement and forbear from the exercise of any of its rights and remedies
under the Loan Agreement and the other Loan Documents in connection with the
Specified Even of Default for a period beginning as of the date hereof through
and including March 30, 2018 (together with any extensions thereof, the
“Forbearance Period”); provided that interest on the Loans shall accrue at the
Default Rate.

 

(a)     Conditional Waiver and Forbearance Limited to Specified Event of
Default. Administrative Agent’s and the Lenders’ conditional waiver and
forbearance shall be limited solely to the exercise of their rights and remedies
arising under the Loan Documents as a result of the Specified Event of Default,
and Administrative Agent and the Lenders shall not be deemed to have waived any
rights or remedies they may have with respect to any other Default, other Event
of Default or breach occurring thereunder during the Forbearance Period, or any
breach of this Agreement.

 

(b)     Notice Requirements Satisfied. Each Borrower acknowledges that all
notice requirements embodied in the Loan Documents and imposed upon
Administrative Agent or any of the Lenders in connection with the Specified
Event of Default, and the exercise of their remedies therefor (together with all
applicable cure and/or grace periods) have been satisfied (or shall be deemed to
have been satisfied by this Agreement) without exception, and that upon the
expiration or earlier termination of the Forbearance Period, Administrative
Agent and the Lenders shall, with respect to the Specified Event of Default,
have the full right and power to exercise all remedies granted to them
thereunder without further notice to such Borrower and subject to no other
conditions precedent.

 

(c)     Agreement in the Nature of Forbearance Only. Each Borrower hereby
acknowledges that Administrative Agent’s and the Lenders’ obligations under this
Agreement are, as applicable, in the nature of a conditional waiver and
forbearance only, and that Administrative Agent and the Lenders have not made
any agreement or commitment to modify or extend the Loan Documents beyond the
Forbearance Period, and that, upon the termination of the Forbearance Period,
Administrative Agent and the Lenders shall have the immediate and unconditional
right to exercise their remedies under the Loan Documents.

 

(d)     Termination of the Forbearance Period. The Forbearance Period shall end
on the first to occur of the following:

 

(i)     End of Forbearance Period. The expiration of the Forbearance Period.

 

 

Forbearance to Loan Agreement

- 2 -

--------------------------------------------------------------------------------

 

 

(ii)     Breach. A breach by any Borrower of any of the conditions, covenants,
representations and/or warranties set forth in this Agreement.

 

(iii)     New Default. The occurrence of any new Default or Event of Default
under any one or more of the Loan Documents, other than, for the purposes of
this Section 3(d), a Default or Event of Default resulting from either (1)
Parent’s failure to remain current in its filings and reports with the SEC to
the extent such failure would be deemed to breach Section 6.9 of the Loan
Agreement, and (2) Parent being Delisted in breach of Section 8(s) of the Loan
Agreement.

 

(iv)     Creditor Enforcement Action. Any creditor(s) of any Borrower or any
Guarantor take(s) or threaten(s) in writing any enforcement action against any
Borrower or any Guarantor which, in Administrative Agent’s reasonable judgment,
would materially interfere with the operation of any Borrower’s or any
Guarantor’s business or Administrative Agent’s and the Lenders’ ability to
collect the Obligations.

 

(v)     Bankruptcy. Any Borrower or any Guarantor institutes or consents to the
institution of any proceeding under the Bankruptcy Code or any similar statute
or any proceeding under the Bankruptcy Code or any similar statute relating to
any Borrower or any Guarantor is instituted without the consent of such Borrower
or such Guarantor.

 

(vi)     Proceeding by Borrower or any Guarantor. Any Borrower or any Guarantor
initiates any judicial, administrative or arbitration proceeding against
Administrative Agent or any Lender.

 

(vii)     Cash Maintenance. At any time during the Forbearance Period the
Parent, on a consolidated basis with its subsidiaries, no longer maintains at
least $4,000,000.00 in deposit accounts or securities accounts (as each such
term is defined in the UCC) with respect to which Administrative Agent has a
perfected first priority security interest in, and control over, unrestricted
cash or Cash Equivalents.

 

Upon termination of the Forbearance Period, Administrative Agent’s and the
Lenders’ agreement to conditionally waive and forbear shall terminate
automatically without further act or action by Administrative Agent or any
Lender, and Administrative Agent and the Lenders shall be entitled to exercise
any and all rights and remedies available under the Loan Documents and this
Agreement, at law, in equity, or otherwise without any further lapse of time,
expiration of applicable grace periods, or requirements of notice, all of which
are hereby expressly waived by Borrower.

 

4.     Ratification of Loan Documents. Each Borrower, Administrative Agent and
each Lender further agrees that the Liens created by the Loan Documents shall
continue and carry forward until the Obligations are paid and performed in full.
Each Borrower further agrees that such Liens are hereby ratified and affirmed as
valid and subsisting against the property described in the Loan Documents and
that this Agreement shall in no manner vitiate, affect or impair the Loan
Agreement or the other Loan Documents (except as expressly modified in this
Agreement), and that such Liens shall not in any manner be waived, released,
altered or modified. Each Borrower acknowledges and agrees that as of the
Effective Date, to its current and actual knowledge, there are no offsets,
defenses or claims against any part of the Obligations.

 

 

Forbearance to Loan Agreement

- 3 -

--------------------------------------------------------------------------------

 

 

5.     Additional Agreements.

 

(a)     Without limiting the generality of the foregoing or the agreements set
forth in Section 6.15 of the Loan Agreement, Borrowers ratify, acknowledge and
agree that the Administrative Agent has appointed Omar Jaffrey as the Observer,
and that in such capacity Mr. Jaffrey shall (i) have the right to attend all
meetings of each Board (and committee thereof) in a non-voting observer
capacity, (ii) be provided all materials provided to the members of each Board
(and committee thereof) and notice of such meetings, all in the manner and at
the time provided to the members of such Board (and committee thereof). During
the Forbearance Period, each Borrower hereby waives and covenants not to
exercise Borrowers’ right to exclude the Observer from access to any material or
meeting or portion thereof as set forth in Section 6.15(d) of the Loan Agreement
except to preserve the attorney-client privilege so long as outside legal
counsel to the Borrowers has advised Borrowers in writing that the
attorney-client privilege applies to such material or meeting or portion thereof
under applicable law and that access to such material or meeting or portion
thereof would result in the waiver of such attorney-client privilege under
applicable law.

 

(b)     On or before February 2, 2018, Parent shall prepare and deliver to
Administrative Agent a 13-week cash flow projection (“Cash Flow Projection”) and
operating budget for Parent and its subsidiaries on a consolidated basis
(“Operating Budget”) each in form and content reasonably satisfactory to
Administrative Agent. Parent shall deliver to Administrative Agent a revised
Cash Flow Projection for the following 13-week period on the first Business Day
of each calendar week together with a comparison of actual cash flows achieved
for the immediately preceding calendar week to the projected cash flows for such
week. Without limiting the obligations set forth in Section 6.2(e) of the Loan
Agreement, Parent shall cause each Loan Party promptly to provide Administrative
Agent with information regarding the operations, business affairs and financial
condition of any Loan Party, including, but not limited to, the results of
operations of Parent and its subsidiaries compared to the Operating Budget.
Parent shall cause the Chief Executive Officer and Chief Financial Officer of
Parent to be available during normal business hours to answer the questions of,
and to provide information to, the Observer and to any representative of
Administrative Agent relating to the operations, business affairs and financial
condition of any Loan Party.

 

(c)     By no later than February 2, 2018, Parent shall have retained, and at
all times thereafter Parent shall maintain the retention of a third party
investment banker of national reputation or qualified telecommunications banker
( of which Bank Street Group LLC shall be considered qualified) (the “Financial
Adviser”) selected by Parent and retained at Parent’s own cost and expense, with
such Financial Adviser and such terms of retention to be acceptable to the
Administrative Agent in the Administrative Agent’s sole discretion, to assist
Parent in a process that will lead to the sale of Borrowers or other transaction
reasonably expected to result in the payment in full in cash of all Obligations
owing to Administrative Agent and the Lenders (such transaction, the “Sale
Transaction”), and to perform such other services as Parent may require. Parent
shall promptly advise the Administrative Agent of any material developments in
efforts, shall promptly deliver to the Administrative Agent all materials
(including any teaser, general marketing materials and confidential information
memoranda) distributed to parties in furtherance of any proposed Sale
Transaction, shall at all reasonable times make its officers and management
representatives available to the Administrative Agent to discuss such Sale
Transaction process and any material developments related thereto and shall
provide the Administrative Agent and the Lenders with any written indications of
interest, proposals, term sheets, letters of intent, commitment letters and
other significant materials received in connection with such Sale Transaction
within two (2) Business Days following their receipt. For the avoidance of
doubt, the Borrowers acknowledge that the Administrative Agent and the Lenders
shall have the right, at all reasonable times, to consult directly with the
Financial Adviser regarding the status of any Sale Transaction efforts.

 

 

Forbearance to Loan Agreement

- 4 -

--------------------------------------------------------------------------------

 

 

(d)     Borrowers and certain of Borrowers’ respective employees,
representatives, attorneys and agents, and Lenders and certain of Lenders’
respective employees, representatives, attorneys and agents, may have
discussions and negotiations with respect to the Specified Event of Default and
amendments to the Loan Documents. All such discussions (whether before, on or
after the date hereof) are referred to herein as the “Discussions”. None of the
Discussions or any action or inaction on the part of Administrative Agent or any
Lender taken or omitted during the period of the Discussions (unless and until
evidenced by definitive documentation, if any) shall be construed to constitute
or represent a commitment or intention by Administrative Agent or any Lender to
(i) make any financial accommodations to Borrowers or any other persons, (ii)
restructure the Loan or any Loan Document, (iii) make any additional loan to
Borrowers, or (iv) waive, modify or further forebear from exercising any of any
such Lender’s rights, powers, privileges or remedies in respect of the Loan, and
under the Loan Documents, at law, in equity or otherwise. Moreover (x) prior to
the date hereof, no such commitment, waiver, modification or further forbearance
has been offered, granted, extended or agreed to by Administrative Agent or any
Lender during the period of the Discussions and (y) from and after the date
hereof, no such commitment, waiver, modification or further forbearance shall
bind Administrative Agent or any Lender unless and until evidenced by definitive
documentation. No failure on the part of Administrative Agent or any Lender or
any of their respective agents to exercise, and no course of dealing with
respect to, and no delay in exercising, any right, power or remedy against any
Borrower or under the Loan Documents during the period of the Discussions shall
operate as a waiver thereof; nor shall any single or partial exercise by
Administrative Agent or the Lenders or by any of their respective agents of any
right, power or remedy against Borrowers hereunder or under the Loan Documents
during the period of the Discussions preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. Any such
Discussions are voluntary in nature, are entered into in reliance upon the
understandings set forth in this Section 5(d) and may be terminated by written
notice sent in accordance with the terms of the Loan Agreement by any Lender or
Borrower at any time without cause or prior notice and without liability of any
kind. The agreements set forth in this Section 5(d) shall survive the expiration
or earlier termination of the Forbearance Period.

 

 

Forbearance to Loan Agreement

- 5 -

--------------------------------------------------------------------------------

 

 

6.     Representations and Warranties. Borrower hereby certifies that, after
giving effect to this Agreement:

 

(a)     The representations and warranties of each Borrower contained in
Article 5 of the Loan Agreement, or which are contained in any document
furnished at any time under or in connection with the Loan Agreement, that are
qualified by materiality are true and correct on and as of the date hereof, and
each of the representations and warranties of each Borrower contained in
Article 5 of the Loan Agreement (other than Section 5.25 of the Loan Agreement
solely with respect to the Specified Event of Default), or which are contained
in any document furnished at any time under or in connection with the Loan
Agreement, that are not qualified by materiality are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct, or true and correct in all material respects, as
the case may be, as of such earlier date;

 

(b)     this Agreement has been duly authorized, executed and delivered by each
Borrower and constitutes a legal, valid and binding obligation of each Borrower,
except as may be limited by general principles of equity or by the effect of the
Bankruptcy Code or any applicable similar statute; and

 

(c)     after giving effect to this Agreement and except for the Specified Event
of Default, no Default or Event of Default exists.

 

7.     Conditions to Effectiveness. This Agreement shall not be effective until
the following conditions precedent have been satisfied:

 

(a)     Administrative Agent shall have received counterparts of this Agreement
executed by each Borrower, Administrative Agent and each Lender;

 

(b)     No Default or Event of Default shall exist except the Specified Event of
Default; and

 

(c)     Administrative Agent shall have received such other documents,
instruments and certificates as reasonably requested by Administrative Agent.

 

Upon the satisfaction of the conditions set forth in this Section 5, this
Agreement shall be effective as of the date hereof.

 

8.     Scope of Agreement. Any and all other provisions of the Loan Agreement
and any other Loan Documents are hereby amended and modified wherever necessary
and even through not specifically addressed herein, so as to conform to the
amendments and modifications set forth in this Agreement.

 

9.     Limitation on Agreements. The amendments and agreements set forth herein
are limited in scope as described herein and shall not be deemed (a) to be a
consent under, or waiver of, any other term or condition of the Loan Agreement
or any of the other Loan Documents, or (b) to prejudice any right or rights
which Administrative Agent or any Lender now has or may have in the future
under, or in connection with the Loan Documents, as amended or modified by this
Agreement, the other Loan Documents or any of the documents referred to herein
or therein.

 

 

Forbearance to Loan Agreement

- 6 -

--------------------------------------------------------------------------------

 

 

10.     CHOICE OF LAW; SERVICE OF PROCESS; JURY TRIAL WAIVER.THE VALIDITY OF
THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND
THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE EXCLUDING AND
WITHOUT REGARD FOR THE CONFLICTS OF LAWS PRINCIPLES THEREOF).THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND THEIR PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. BORROWER AND THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 10. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION
OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS SAID ADDRESS. BORROWER AND THE LENDER
GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11.     Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

12.     Loan Document. This Agreement is a Loan Document and is subject to all
provisions of the Loan Agreement applicable to Loan Documents, all of which are
incorporated in this Agreement by reference the same as if set forth in this
Agreement verbatim.

 

 

Forbearance to Loan Agreement

- 7 -

--------------------------------------------------------------------------------

 

 

13.     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

14.     No Novation. This Agreement is given as an amendment and modification
of, and not as a payment of, the Obligations and is not intended to constitute a
novation of the Loan Agreement or any of the other Loan Documents. All of the
Obligations owing by Borrower under the Loan Agreement and the other Loan
Documents shall continue.

 

15.     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower or any of
Parent’s Subsidiaries may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each of the Lenders. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this
Agreement.16.     Counterparts; Telefacsimile Execution. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic means shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or other
electronic means also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

17.     Expenses. Without limiting the provisions of the Loan Agreement
(including, without limitation, Article 10 thereof), Borrowers agree to pay all
costs and expenses (including without limitation reasonable fees and expenses of
any counsel, financial advisor, industry advisor and agent for Administrative
Agent or any Lender) incurred before or after the date hereof by Administrative
Agent, any Lender and their respective Affiliates in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents.

 

18.     Release. As a material part of the consideration for Administrative
Agent and the Lenders entering into this Agreement, each Borrower (“Releasor”)
agrees as follows (the “Release Provision”):

 

(a)     Releasor hereby releases and forever discharges Administrative Agent,
each Lender and their respective predecessors, successors, assigns, officers,
managers, directors, shareholders, employees, agents, attorneys,
representatives, parent corporations, subsidiaries, and affiliates (hereinafter
all of the above collectively referred to as “Lender Group”) jointly and
severally from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever
occurring prior to the date hereof, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, presently possessed, whether known or unknown, whether
liability be direct or indirect, liquidated or unliquidated, presently accrued,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted (“Claims”), which Releasor may have or claim to have against
any of Lender Group.

 

 

Forbearance to Loan Agreement

- 8 -

--------------------------------------------------------------------------------

 

 

(b)     Releasor agrees not to sue any of Lender Group or in any way assist any
other Person in suing Lender Group with respect to any Claim released herein.
The Release Provision may be pleaded as a full and complete defense to, and may
be used as the basis for an injunction against, any action, suit, or other
proceeding which may be instituted, prosecuted, or attempted in breach of the
release contained herein.

 

(c)     Releasor acknowledges, warrants, and represents to Lender Group that:

 

(i)     Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and considered the Release
Provision and advised Releasor to execute the same. Before execution of this
Agreement, Releasor has had adequate opportunity to make whatever investigation
or inquiry it may deem necessary or desirable in connection with the subject
matter of the Release Provision.

 

(ii)     Releasor is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Releasor
acknowledges that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

 

(iii)     Releasor has executed this Agreement and the Release Provision thereof
as its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any Person.

 

(iv)     Releasor is the sole owner of the Claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such Claims to any other Person.

 

(d)     Releasor understands that the Release Provision was a material
consideration in the agreement of Administrative Agent and the Lenders to enter
into this Agreement.

 

(e)     It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
Lender Group so as to foreclose forever the assertion by Releasor of any Claims
released hereby against Lender Group.

 

 

Forbearance to Loan Agreement

- 9 -

--------------------------------------------------------------------------------

 

 

(f)     If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.

 

19.     INTEGRATION. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

 

(Signature pages follow)

 

 

Forbearance to Loan Agreement

- 10 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed.

 

BORROWERS:

 

TOWERSTREAM CORPORATION,
a Delaware corporation

 

 

 

By:     /s/ Ernest Ortega                      

Name:     Ernest Ortega

Title:     CEO

 

TOWERSTREAM I, INC.,
a Delaware corporation,

 

 

 

By:     /s/ Ernest Ortega                      

Name:     Ernest Ortega

Title:     CEO

 

HETNETS TOWER CORPORATION,

a Delaware corporation,

 

 

 

By:     /s/ Ernest Ortega                       

Name:     Ernest Ortega

Title:     CEO

 

 

Signature Page

Forbearance to Loan Agreement 

S-1

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

MELODY BUSINESS FINANCE, LLC,

a Delaware limited liability company

 

 

 

By:     /s/ Terri Lecamp                      

Name:     Terri Lecamp

Title:     Authorized Signatory

 

 

 

Signature Page

Forbearance to Loan Agreement

S-2

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

 

MELODY CAPITAL PARTNERS FDB CREDIT FUND, LLC

By:     Melody Capital Partners, LP
     Its Investment Advisor

 

By:     /s/ Terri Lecamp                  

Name:     Terri Lecamp

Title:     Authorized Signatory

 

MELODY CAPITAL PARTNERS OFFSHORE CREDIT MINI-MASTER FUND, LP

By:     Melody Capital Partners, LP
     Its Investment Advisor

 

 

By:     /s/ Terri Lecamp                    

Name:     Terri Lecamp

Title:     Authorized Signatory

 

 

MELODY CAPITAL PARTNERS ONSHORE CREDIT FUND, LP

By:     Melody Capital Partners, LP
     Its Investment Advisor

 

 

By:     /s/ Terri Lecamp                    

Name:     Terri Lecamp

Title:     Authorized Signatory

 

 

MELODY SPECIAL SITUATIONS OFFSHORE CREDIT MINI-MASTER FUND, LP

By:     Melody Capital Partners, LP
     Its Investment Advisor

 

 

By:     /s/ Terri Lecamp                   

Name:     Terri Lecamp

Title:     Authorized Signatory

 

 

 

Signature Page

Forbearance to Loan Agreement

S-3